STATE OF LOUISIANA
     COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                              NO. 2022 KW 0401
VERSUS
ANDREW D. WETZEL                                APRIL 26, 2022


In Re:    Andrew D. Wetzel, applying for supervisory writs, 22nd
          Judicial District Court, Parish of St. Tammany, No.
          1077-F-2021.


BEFORE:   GUIDRY, HOLDRIDGE, AND CHUTZ,   JJ.

     STAY DENIED. WRIT DENIED ON THE SHOWING MADE.       Re la tor
failed to include a copy of the transcript of the March 10,
2022, hearing, a complete copy of the transcript of the January
7, 2022, hearing, and other portions of the district court
record that might support the claims raised in the writ
application.  Supplementation of this writ application and/or an
application for rehearing will not be considered.    See Uniform
Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9. In the
event relator elects to file a new application with this court,
the application must be filed on or before May 4, 2022.        Any
future filing on this issue should include the entire contents
of this application, the missing items noted above, and a copy
of this ruling.

                                 JMG
                                 GH
                                 WRC




COURT OF APPEAL, FIRST CIRCUIT



                  OF COURT
          FOR THE COURT